 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
     Las Vegas, NV 89141
 3   (702)586-2964
     Fax: (702)586-3023
 4   E-Mail: mbalaban@balaban-law.com
 5   Attorney for Plaintiff
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
11   KAREN SHIELDS,                                    )   CASE NO. 2:19-cv-00934-JAD-NJK
                                                       )
12                                                     )
                     Plaintiff,                        )   STIPULATION AND ORDER TO EXTEND
13                                                     )
                                                       )   TIME TO RESPOND TO DEFENDANT’S
             vs.
14                                                     )   MOTION TO DISMISS
                                                       )
15   CREDIT ONE BANK, N.A.; CREDIT ONE                 )   (Second Request)
                                                       )
16   FINANCIAL, a Nevada Corporation;                  )
     SHERMAN FINANCIAL GROUP, LLC, a                   )
17   Delaware Limited Liability Company,               )
                                                       )
18                                                     )
                     Defendant.                        )
19                                                     )
                                                       )
20                                                     )
                                                       )
21
22           Pursuant to L.R. I.A. 6-1, 6-2, and 7-1, Defendant Credit One Bank, N.A. (“Defendant”)
23   and Plaintiff Karen Shields (“Plaintiff”) (collectively referred to as the “Parties”), by and through
24   their respective counsel of record, hereby stipulate and agree to extend the time for Plaintiff to
25   respond to Defendant’s Motion to Dismiss, from September 13, 2019 to September 20, 2019. The
26
     Parties also stipulate and agree to extend the time for Defendant to file its Reply in Support of its
27
     Motion to Dismiss, from September 25, 2019 to September 30, 2019. The Parties are requesting
28
 1   this extension due to Plaintiff’s counsel having to respond to another motion to dismiss on
 2   September 13, 2019. This is the Parties’ second request to extend the time for Plaintiff to respond
 3   to Defendant’s Motion to Dismiss, and for Defendant to file its Reply in Support thereof. This
 4   requested extension of time is sought in good faith and not for purposes of causing any undue
 5   delay.
 6
     IT IS SO STIPULATED.
 7
     Dated this 9th day of September, 2019.
 8
 9
       LAW OFFICES OF MICHAEL P.                  OGLETREE, DEAKINS, NASH,
10     BALABAN                                    SMOAK & STEWART, P.C.
11
12     /s/ Michael P. Balaban                      /s/ Anthony L. Martin
       Michael P. Balaban, Esq.                   Anthony L. Martin, Esq.
13     10726 Del Rudini St.                       3800 Howard Hughes Parkway,
14     Las Vegas, NV 89141                        Suite 1500
       Attorney for Plaintiff                     Las Vegas, NV 89169
15                                                Attorney for Defendant
       Dated: September 9, 2019
16                                                Dated: September 9, 2019
17
18
19                                                IT IS SO ORDERED:

20
21
                                                  ________________________________
22                                                UNITED STATES
                                                           STATESDISTRICT
                                                                   DISTRICTJUDGE
                                                                             JUDGE
                                                  UNITED   STATES MAGISTRATE
                                                  Dated: September 10, 2019.   JUDGE
23                                                Dated: September   , 2019
24
25
26
27
28
